PARKS, Judge,
concurring in part and dissenting in part:
I concur in the majority’s disposition of appellant’s first two assignments of error. I dissent and write separately concerning appellant’s third assignment of error. The majority states, “The third assignment, where he alleges that the information was defective, is raised for the first time on appeal and is waived.” This is an inaccurate statement of the facts and the law.
First, appellant raised the issue of a defective information at trial and demurred to the information. (Tr. of Nov. 21, 1985 at 2-4). Thus, appellant squarely presented the issue to the trial court. Therefore, the issue is not raised for the first time on appeal.
Second, the authorities cited by the majority specify that failure to timely demur or object to the information waives all but jurisdictional error. A lack of jurisdiction is never waived and may be raised at any time. Johnson v. State, 611 P.2d 1137, 1145 (Okla.Crim.App.1980), cert. denied, 449 U.S. 1132, 101 S.Ct. 955, 67 L.Ed.2d 120, reh’g denied, 450 U.S. 1026, 101 S.Ct. 1734, 68 L.Ed.2d 221 (1981); Pitts v. State, 96 Okl.Crim. 178, 251 P.2d 527 (1953). Appellant raised at trial and on appeal a jurisdictional question.
Finally, appellant argued at trial that the information failed to state a public offense. The trial court agreed that the heading of the information, which charged appellant with “assault with a deadly weapon—a knife,” failed to state a public offense because 21 O.S.1981, § 652, requires an assault and battery by means of a deadly weapon, but further found that the charging part of the information specified an assault with a dangerous weapon and did state a public offense under 21 O.S.1981, § 645. Failure to state a public offense in an information is one of the grounds which may be raised at trial after entering a plea of not guilty under 22 O.S.1981, § 512.
I, therefore, conclude that appellant properly preserved this issue for appellate review, that it should be addressed on the merits, and that failure to do so is a deprivation of fundamental due process. Accordingly, I respectfully dissent.